      Case 1:19-cr-00613-BMC Document 14 Filed 12/30/19 Page 1 of 6 PageID #: 22
                                                                              FILED
-y                                                                         IN CLE«K S OFFICE
                                                                     U S. Di'="^''iC'^COl.'PT E.D.N.Y,


     ML:MWG                                                          * DEC 3 0 2D19 ^
     F. #2019R01506
                                                                      BROOKLYN OFFICE
     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                          X


     UNITED STATES OF AMERICA                            INDICT                 .T
                                                                                    Up


           - against -                                   Cr.
                                                         (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2),
     JOHN CULBERT,                                        924(c)(l)(A)(i), 924(c)(l)(A)(ii),
     JOHN MCMILLAN and                                    924(d)(1), 981(a)(1)(C), 1951(a), 2 and
     CLIFTON SALVODON,                                    3551 et^.; T. 21, U.S.C., § 853(p); T.
                                                          28, U.S.C., § 2461(c))
                            Defendants.


                                          X
                                                                                            CXJGAN, J.
     THE GRAND JURY CHARGES:


                                           COUNT ONE                                     REYES, MJ.
                                 (Hobbs Act Robbery Conspiracy)

                   1.    On or about September 30, 2019, within the Eastern District of New

     York and elsewhere, the defendants JOHN CULBERT,JOHN MCMILLAN and CLIFTON

     SALVODON,together with others, did knowingly and intentionally conspire to obstruct,

     delay and affect commerce, and the movement of articles and commodities in commerce, by

     robbery, to wit: the robbery of merchandise from a commercial warehouse located at 335

     37th Street in Brooklyn, New York.

                  (Title 18, United States Code, Sections 1951(a) and 3551 et seq.)

                                          COUNT TWO
                                 (Attempted Hobbs Act Robbery)

                  2.     On or about September 30, 2019, within the Eastern District of New

     York and elsewhere, the defendants JOHN CULBERT,JOHN MCMILLAN and CLIFTON
  Case 1:19-cr-00613-BMC Document 14 Filed 12/30/19 Page 2 of 6 PageID #: 23




SALVODON,together with others, did knowingly and intentionally attempt to ohstruct,

delay and affect commerce, and the movement of articles and commodities in commerce, by

robbery, to wit: the robbery of merchandise from a commercial warehouse located at 335

37th Street in Brooklyn, New York.

                (Title 18, United States Code, Sections 1951(a), 2 and 3551 et seq.)

                                        COUNT THREE
            (Possessing and Brandishing a Firearm During a Crime of Violence)

                3.     On or about September 30, 2019, within the Eastern District of New

York and elsewhere, the defendants JOHN CULBERT,JOHN MCMIELAN and CEIFTON

SALVODON,together with others, did knowingly and intentionally use and carry one or

more firearms during and in relation to a crime of violence, to wit: the crime charged in

Count Two, and did knowingly and intentionally possess such firearms in furtherance of said

crime of violence, one or more of which firearms was brandished.

                (Title 18, United States Code, Sections 924(c)(l)(A)(i), 924(c)(l)(A)(ii), 2 and

3551 et seq.)

                                         COUNT FOUR
                               (Felon in Possession of a Firearm)

                4.     On or about September 30, 2019, within the Eastern District of New

York, the defendants JOHN MCMILEAN and CEIFTON SALVODON,each knowing that

he had previously been convicted in a court of one or more crimes punishable by a term of

imprisonment exceeding one year, did knowingly and intentionally possess in and affecting

commerce a firearm, to wit: a Taurus .38 caliber revolver.

                (Title 18, United States Code, Sections 922(g)(1), 924(a)(2) and 3551 et seq.)
  Case 1:19-cr-00613-BMC Document 14 Filed 12/30/19 Page 3 of 6 PageID #: 24




                         CRIMINAL FORFEITURE ALLEGATION
                              AS TO COUNTS ONE AND TWO


               5.     The United States hereby gives notice to the defendants that, upon their

conviction of either of the offenses charged in Counts One and Two,the government will

seek forfeiture in accordance with:(a) Title 18, United States Code, Section 981(a)(1)(C) and

Title 28, United States Code, Section 2461(c), which require any person convicted of such

offenses to forfeit any property, real or personal, constituting or derived from, proceeds

obtained directly or indirectly as a result of such offenses; and (b) Title 18, United States

Code, Section 924(d)(1) and Title 28, United States Code, 2461(c), which require the

forfeiture of any firearm or ammunition involved in or used in any violation of any other

criminal law ofthe United States, including, but not limited to, one (1) Taurus .38 caliber

revolver bearing serial number FG53520, seized from a commercial warehouse on or about

September 30, 2019, in Brooklyn, New York.

              6.      If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;
  Case 1:19-cr-00613-BMC Document 14 Filed 12/30/19 Page 4 of 6 PageID #: 25




it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendants up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Sections 924(d)(1) and 981(a)(1)(C); Title 21,

United States Code, Section 853(p); Title 28, United States Code, Section 2461(c))

                         CRIMINAL FORFEITURE ALLEGATION
                              AS TO COUNTS THREE AND FOUR


              7.      The United States hereby gives notice to the defendants that, upon their

conviction of either of the offenses charged in Counts Three and Four, the government will

seek forfeiture in accordance with Title 18, United States Code, Section 924(d)(1) and Title

28, United States Code, Section 2461(c), which require the forfeiture of any firearm or

ammunition involved in or used in any knowing violation of Title 18, United States Code,

Section 922 or Section 924, including, but not limited to, one(1) Taurus .38 caliber revolver

bearing serial number FG53520, seized from a commercial warehouse on or about

September 30, 2019, in Brooklyn, New York.

               8.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:


                      (a)      cannot be located upon the exercise of due diligence;

                      (b)      has been transferred or sold to, or deposited with, a third party;

                      (c)      has been placed beyond the jurisdiction ofthe court;

                      (d)      has been substantially diminished in value; or

                      (e)      has been commingled with other property which cannot be

divided without difficulty;
  Case 1:19-cr-00613-BMC Document 14 Filed 12/30/19 Page 5 of 6 PageID #: 26




it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendants up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))


                                                                 A TRUE BITE




                                                                FOREPERSON



       RICHARD P. DONOGHUE
       UNITED STATES ATTORNEY
       EASfER2^^f^lCT,0F NEW YORK


       Assis       .-S. Artome
FJ: 2019R01506
FORMDBD-34         No.
JUN. 85



                           UNITED STATES DISTRICT COURT
                                        EASTERN District of NEW YORK

                                                CRIMINAL DIVISION

                                the united states of AMERICA
                                                         Vi".



                                                 JOHN CULBERT,etal,

                                                                               Defendants.
                                                 INDICTMENT
                          (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2), 924(c)(l)(A)(i),
                   924(c;)(I)(A)(ii), 924(d)(1), 981(a)(1)(C), 1951(a), 2 and 3551
                              T. 21, U.S.C., § 853(p); T. 28, U.S.C.,§ 2461(c))
                       A true bill.




                                                                                 Foreperson

                 Filed in open court this

                 of                         A.D. 20


                                                                                      Clerk


                 Bail, $
                                                                                              Case 1:19-cr-00613-BMC Document 14 Filed 12/30/19 Page 6 of 6 PageID #: 27




                         Michael W. Gibaldi, Assistant U.S. Attorney (718)254-6067
